      Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

MKKB, LLC,                   §
    Plaintiff,               §
                             §
v.                           §                            CIVIL ACTION NO. 5:21-cv-00031
                             §
AUTO-OWNERS MUTUAL           §
INSURANCE COMPANY D/B/A      §
ATLANTIC CASUALTY INSURANCE §
COMPANY, FREEDOM ADJUSTING & §
INSPECTION SERVICES, AND     §
REUBEN QUINTERO,             §
     Defendants.             §


       DEFENDANT ATLANTIC CASUALTY INSURANCE COMPANY’S
                     NOTICE OF REMOVAL

TO THE HONORABLE U.S. DISTRICT COURT:

        Atlantic Casualty Insurance Company files this Notice of Removal per 28

U.S.C. § 1441 and respectfully shows the Court the following:

                                               I.
                                         INTRODUCTION

        1.      MKKB, LLC filed this action in the 341st District Court, Webb County,

Texas on February 4, 2021. Atlantic Casualty was served with the citation and

petition on February 12, 2021. This removal is therefore timely, within 30 days of

service. There is complete diversity between the Plaintiff and Defendant, Atlantic

Casualty and Defendant Auto-Owners Insurance Company, improperly named by

Plaintiff as Auto-Owners Mutual Insurance Company.                     The citizenship of the

remaining Defendants, Freedom Inspection & Adjusting Services, LLC and Reuben

Quintero should be disregarded. Atlantic Casualty made an election under TEX. INS.

ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                               1
      Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 2 of 12




CODE § 542A to assume the legal responsibility of agents. That election establishes

the impossibility of recovery against the non-diverse Defendants in state court at the

time of removal. Thus, the non-diverse Defendants are improperly joined, and their

citizenship may be disregarded.

                                         II.
                                 BACKGROUND AND FACTS

        Mr. Quintero and Freedom’s last substantive involvement in this matter was

on July 24, 2020 to forward a form proof of loss and an estimate to MKKB. Thereafter,

Mr. Quintero and Freedom were not involved in the claim process decisions regarding

the sworn proof of loss that Plaintiff did not submit until October 2020. Subsequent

to Quintero and/or Freedom’s last involvement with this matter, Atlantic Casualty

provided a Reservation of Rights letter to MKKB wherein Atlantic Casualty agreed

to reconsider its position and re-examine the matter at MKKB’s request and

demonstration of additional information. (See Exhibit 2.) MKKB sent Atlantic

Casualty additional information in the form of an independently retained estimate,

after which Atlantic Casualty retained an engineer to continue investigation of the

matter.

        By letter dated December 23, 2020 (See Exhibit 3), long after Quintero’s and

Freedom Adjusting’s involvement in the process had ended, Plaintiff invoked the

appraisal process under the policy and appointed its appraiser. Atlantic Casualty

agreed to participate with MKKB in appraisal of the matter and appointed its

appraiser. To date, appraisal is ongoing. This appraisal process will necessarily not

rely on Quintero’s and/or Freedom’s actions or inactions, and there is thus no



ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                        2
      Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 3 of 12




reasonable basis for predicting recovery on MKKB’s claims against Quintero and/or

Freedom.

        Thus, Plaintiff provided to Atlantic Casualty its sworn proof of loss months

after Mr. Quintero’s or Freedom’s involvement, and Mr. Quintero and Freedom had

no involvement in the subsequent sworn proof of loss response, Atlantic Casualty’s

Reservation of Rights letter, selection of the independent engineer to respond to the

sworn proof of loss submitted by MKKB, or MKKB’s request for independent

appraisal (appraisal was requested in December 2020 and agreed to by Atlantic

Casualty thereafter, and is ongoing to Atlantic Casualty’s knowledge). None of these

actions or issues involved Mr. Quintero or Freedom, who is an independent adjuster

located in Mission, Texas and unaffiliated with Atlantic Casualty.

        “There are ‘two ways to establish improper joinder: ‘(1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.’” Southbound Inc. v. Firemen’s

Ins. 2021 WL 932045 at *2, citing Smallwood v. Ill. Cent. R. Co., 385 F.3d 568, 573

(5th Cir. 2004) (citing Travis v. Irby, 326 F.3d 644, 646-47 (5th Cir. 2000)). Because of

the statutory election and the factual timeline of Mr. Quintero/Freedom’s

involvement, removal to federal court is proper. Atlantic Casualty’s election renders

it impossible for Plaintiff to recover against the non-diverse Mr. Quintero/Freedom

at the time of removal. Moreover, the actual facts reflect that nothing Mr.

Quintero/Freedom did through July 2020 could lead to liability for a sworn proof of

loss submitted months later, and an appraisal invoked by Plaintiff months later that




ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                            3
      Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 4 of 12




is ongoing. Thus, there is impossibility of recovery under both facets legally and

factually.

        5.      Atlantic Casualty is filing a copy of this Notice of Removal with the clerk

of the 341st District Court, Webb County, Texas, where MKKB originally filed this

action.

        6.      Atlantic Casualty issued to MKKB a commercial property insurance

policy numbered M226000203-1, effective 01/04/2020 to 01/04/2021 (the Policy).

        7.      This removed action is an insurance dispute between MKKB and

Atlantic Casualty regarding first-party coverage for reported damages to two

buildings which allegedly occurred on May 21, 2020. MKKB alleges that its two

buildings—the first being a motel, the second being an office and residence

(collectively, the Property)—sustained damages as a result of a weather event on May

21, 2020. MKKB made a claim for damages via a Notice of Loss filed on June 1, 2020

with Atlantic Casualty.

        8.      On June 8, 2020, Atlantic Casualty began investigation of the claim

when it assigned the claim to Cross Claims Service, Inc. adjusting company for

investigation. Cross Claims conducted an initial inspection on June 15, 2020 and a

second inspection on July 2, 2020.

        9.      Cross Claims’ estimate dated July 20, 2020 reflects an estimate only for

damages to the motel building of the Property because Cross Claims did not observe

any damages as a result of the alleged weather event at issue to the office/residence

building of the Property. Cross Claims’ estimate calculated a replacement cost value

(RCV) of $22,474.14. Cross Claims’ estimate further calculated a total amount owed

ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                             4
      Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 5 of 12




to MKKB: $22,474.14 RCV less $3,804.17 in depreciation and less the $18,669.97

deductible, leaving $335.97 owed to MKKB under the Policy. Mr. Quintero/Freedom’s

last work on the claim was July 24, 2020 when he forwarded an estimate and a form

proof of loss. (The sworn proof of loss was not returned until months after Mr.

Quintero/Freedom’s work was complete).

        10.     By August 11, 2020, Atlantic Casualty was aware that MKKB had

retained Counsel, David A. Christoffel. Counsel requested of Atlantic Casualty

various documents, including a copy of the Policy, which Atlantic Casualty

subsequently provided.

        11.     On October 13, 2020, Counsel sent Atlantic Casualty a demand letter

for $182,590.76, including attorney’s fees as of this date. This amount is based on a

September 29, 2020 estimate provided by LH Estimators (LHE), an estimator

retained by MKKB and/or Counsel.

        12.     LHE’s estimate dated September 29, 2020 reflects estimates for

damages to both the motel building and office/residence building of the Property.

LHE’s estimate calculated an RCV of $194,217.17. (Counsel reached the above-listed

$182,590.76 demand amount by subtracting the $18,334.00 deductible, subtracting

the undisputed $335.97 payment which MKKB previously accepted from Atlantic

Casualty, adding $5,843.56 in penalty, and adding $1,200.00 in attorney’s fees.) The

portion of LHE’s estimate for the motel building only totals $169,449.48.




ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                       5
        Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 6 of 12




          13.     LHE’s $169,449.48 estimate for only the motel building is the amount

which can be directly contrasted with Cross Claims’ $22,474.14 estimate. 1

          14.     On November 10, 2020, Atlantic Casualty sent a Reservation of Rights

letter to Counsel citing various Policy language as the basis for excluding coverage

for certain damages; explaining calculation of the $335.97 payment amount to MKKB

based on Cross Claims’ July 20, 2020 estimate; and acknowledging that this $335.97

payment was already issued to, undisputed by, and accepted by MKKB. Atlantic

Casualty retained independent engineer, Matthew Quigley.

          15.     By November 11, 2020, Atlantic Casualty retained structural engineer

experts with Vertex to conduct a “Cause & Origin Investigation” regarding the

alleged damages to the Property allegedly resulting from the alleged May 21, 2020

weather event at issue. (See Exhibit 4.)

          16.     On December 7, 2020, Vertex Engineer Matthew Quigley conducted an

inspection of the Property. Mr. Manish Bhakta on behalf of MKKB was present for

this inspection and provided access to the Property.




1   Specifically, Cross Claims’ RCV estimate for the motel building breaks down as follows:
      $12,307.07     Motel Roof
      $1,301.13      Motel Exterior
      $4,733.64      Motel Interior (2nd floor only)
      $18,341.84
      + taxes, overhead and profit
      $22,474.14 TOTAL.

While LHE’s RCV estimate for the motel breaks down as follows:
      $44,405.47     Motel Roof
      $94,882.71     Motel Interior (1st floor)
      $30,161.30     Motel Interior (2nd floor)
      $169,449.48    TOTAL


ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                       6
      Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 7 of 12




        17.     On December 21, 2020, Vertex submitted a report to Atlantic Casualty

detailing Vertex’s professional opinions on the cause of those damages which Vertex

observed to the Property’s roofs and interior. (See Exhibit 4.)

        18.     Vertex opined that wind caused damages to a certain portion of the roof

of the Property’s motel building, improper roof installation contributed to these

damages to this certain portion of the roof of the motel building, and water intrusion

via this damaged portion of the roof caused damages to a certain area of the second-

floor interior of the motel building.

        19.     Vertex further opined that neither water damage to the first-floor

interior of the motel building nor water damage to the interior of the office/residence

building were a result of the alleged weather event at issue; and the roof of the

office/residence building likewise did not exhibit damages resulting from the alleged

weather event at issue. Instead, Vertex opined that interior damages to the first-floor

of the motel resulted from second-floor bathroom leaks and interior damages to the

office building resulted from improper construction of the office building’s roof.

        20.     On December 23, 2020, MKKB’s Counsel invoked appraisal in writing

pursuant to the Policy and appointed Jeffrey C. Lane with Lane Inspections as its

chosen appraiser. Atlantic Casualty subsequently appointed independent appraiser

Matthew Bonine with U.S. Building Consulting Group (USBCG) as its chosen

appraiser.

        21.     On information and belief, on February 23, 2021, Lane Inspections and

USBCG performed a joint inspection. To date, Atlantic Casualty is aware that the

appraisal is ongoing.

ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                          7
      Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 8 of 12




                                             III.
                                     BASIS FOR REMOVAL

        22.     Removal is proper under 28 U.S.C. §§ 1332(a)(1), 1441(a), 1446 because

MKKB’s, on the one hand, and Atlantic Casualty’s and Auto-Owners’ citizenship, on

the other, is completely diverse and the amount in controversy exceeds $75,000.

        3.      Venue is proper in this district and division because the 341st District

Court, Webb County, Texas, is located in this district and division. 28 U.S.C. §

1441(a).

        A. MKKB and Atlantic Casualty have diverse citizenship.

        23.     MKKB, LLC (Plaintiff) is, and was at the time this action was filed, a

Texas limited liability company whose citizenship is determined by the citizenship of

its members. Texas Secretary of State records show that MKKB’s members are Kajal

Bhakta and Manish Bhakta, each of whose address is listed as 7060 San Bernardo

Avenue, Laredo, Texas 78041. Therefore, both of MKKB’s members are individual

citizens of the State of Texas. For diversity purposes, MKKB is a Texas citizen.

        24.     Defendant Atlantic Casualty is an insurance company whose citizenship

is determined by both its place of incorporation and principal place of business. 28

U.S.C. § 1332(c)(1). Atlantic Casualty was formed under North Carolina law, and it

maintains its principal place of business in Goldsboro, North Carolina. For diversity

purposes, Atlantic Casualty is a North Carolina citizen.

        Auto-Owners is a corporation whose citizenship is determined by both its place

of incorporation and principal place of business. 28 U.S.C. § 1332(c)(1). Auto-Owners




ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                          8
      Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 9 of 12




is a Michigan corporation with its principal place of business in Lansing, Michigan.

For diversity purposes, Auto-Owners is a citizen of the State of Michigan.

        B. A case or controversy exists in an amount exceeding $75,000.00,

exclusive of costs and interest.

        26.     MKKB filed this action against Defendants, and in a demand letter

asserts estimated damages of $194,217.17. In addition, Plaintiff’s petition specifically

states that it seeks monetary relief over $200,000.00 but not more than

$1,000,000.00. (Pl.’s Orig. Pet. ¶ 6.) Hence, the amount in controversy in this action,

exclusive of costs and interest, exceeds the threshold for diversity jurisdiction and

removal. 28 U.S.C. § 1332(a).

        C. Non-diverse Defendants’ Citizenship Ignored

        27.     There are two other Defendants, Freedom Adjusting & Inspection

Services, LLC and Reuben Quintero. Reuben Quintero is an individual citizen of the

State of Texas.       Freedom Adjusting is a Texas limited liability company whose

managing member is Reuben Quintero, a Texas citizen. For diversity purposes, both

Quintero and Freedom Adjusting are Texas citizens.

        28.     However, as noted above, Atlantic Casualty elected under TEX. INS.

CODE § 542A to assume the legal responsibility of agents/adjusters. Atlantic Casualty

did so in its answer filed in state court before this case was removed. According to

TEX. INS. CODE § 542A.006, the election deprives Plaintiff of its causes of action

against the agents/adjusters and requires that they be dismissed. Thus, at the time

of removal, the election establishes that recovery against the agent/adjuster

Defendants is impossible in state court. Accordingly, Plaintiff lacks a reasonable basis

ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                          9
     Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 10 of 12




in state law to recover against them, they are improperly joined and must be

dismissed.

        29.     The rule requires that all Defendants properly joined and served join in

or consent to this removal.             28 U.S.C. § 1446(b)(2)(A).   Undersigned counsel

represents Auto-Owners in this action and represents that it consents to the removal.

Atlantic Casualty “joins in” the removal, as it is the removing party. The other

Defendants are improperly joined, and their consent is unnecessary.

                                               IV.
                                           CONCLUSION

        30.     There are no orders signed by the state-court judge. Per 28 U.S.C. §

1446(a) and S.D. TEX. R. 81, Atlantic Casualty submits the following documents with

this Notice of Removal:

                (1) all executed process in the case;
                (2) pleadings asserting causes of action, e.g., petitions, counterclaims,
                    cross actions, third-party actions, interventions and all answers to
                    such pleadings;
                (3) all orders signed by the state judge;
                (4) the docket sheet;
                (5) an index of matters being filed; and
                (6) a list of all counsel of record, including addresses, telephone numbers
                    and parties represented.

        31.     For these reasons, Atlantic Casualty Insurance Company respectfully

removes this action from the 341st District Court, Webb County, Texas, to the United

States District Court for the Southern District of Texas, Laredo Division.




ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                             10
     Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 11 of 12




                                                 Respectfully submitted,

                                                 SAVRICK, SCHUMANN, JOHNSON,
                                                 MCGARR, KAMINSKI & SHIRLEY, L.L.P.



                                                 Camille Johnson, attorney-in-charge
                                                 State Bar No. 10686600
                                                 S.D. Bar No. 16414
                                                 4621 Ross Avenue, Suite 300
                                                 Dallas, Texas 75204
                                                 Tel: (214) 368-1515
                                                 Fax: (214) 292-9647
                                                 camille@ssjmlaw.com

                                                 COUNSEL FOR DEFENDANT AUTO-OWNERS
                                                 INSURANCE COMPANY AND DEFENDANT
                                                 ATLANTIC CASUALTY INSURANCE COMPANY




ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                11
     Case 5:21-cv-00031 Document 1 Filed on 03/14/21 in TXSD Page 12 of 12




                                 CERTIFICATE OF SERVICE

       I certify that I filed the foregoing on March 14, 2021, with the Clerk of Court
via the CM/ECF System, which will send notification to all counsel of record.

        David A. Christoffel
        CHRISTOFFEL LAW GROUP, PLLC
        3027 Marina Bay Drive, Suite 230
        League City, Texas 77573
        Counsel for Plaintiff MKKB, LLC



                                                 Camille Johnson




ATLANTIC CASUALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                        12
